DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-18 in the reply filed on August 23, 2022 is acknowledged.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 7, 9-10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menger et al. (U.S. PGPub 2010/0195434, hereinafter ‘434).
Claim 2: ‘434 teaches an ultrasonic system [paragraphs 9-10 and 16], the system comprising: at least one ultrasonic generator operable to generate electrical energy to drive at least two ultrasonic transducers [paragraph 16], the electrical energy comprising at least two different frequencies including a first operation frequency and a second operation frequency [paragraph 16]; the at least two ultrasonic transducers configured to be mounted to an underwater structure (reads on “target structure”) [paragraph 10] and comprising: a first ultrasonic transducer configured to generate a first ultrasound signal from the first operation frequency [paragraphs 9-11 and 16]; and a second ultrasonic transducer configured to generate a second ultrasound signal, different to the first ultrasound signal, from the second operation frequency [paragraphs 9-11 and 16]; wherein the at least one ultrasonic generator is configured to cause the first and second ultrasonic transducers to generate the first and second ultrasound signals substantially simultaneously in order to produce heterodyned frequencies from the first ultrasound signal and the second ultrasound signal [paragraphs 16 and 23].
Regarding the preamble “an ultrasonic system for treating a submerged surface of a target structure”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is no significance to claim construction.   MPEP 2111.02 II.

Claim 3: ‘434 teaches the limitations of claim 2 above.  Regarding the recitation “the at least one ultrasonic generator is configured to cause the first and second ultrasonic transducers to generate the first and second ultrasound signals substantially continuously during a treatment interval”, this recitation is a statement of intended use which does not patentably distinguish over ‘434 since ‘434 meets all the structural elements of the claim and is capable of generating the first and second ultrasound signals substantially continuously during a treatment interval if so desired. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.

Claim 4: ‘434 teaches the limitations of claim 2 above.  ‘434 also teaches that the first and second ultrasonic transducers comprise a piezoelectric ultrasonic transducer [paragraph 16].

Claim 5: ‘434 teaches the limitations of claim 2 above.  ‘434 also teaches that the first and second ultrasonic transducers are mounted to the target structure [reads on “bonded”; paragraph 10].

Claim 7: ‘434 teaches the limitations of claim 2 above. ‘434 also teaches that the electronic controller [reads on “ultrasonic generator”] is a single ultrasonic generator which is configured to drive the first ultrasonic transducer and the second ultrasonic transducer [paragraph 16].

Claim 9: ‘434 teaches the limitations of claim 2 above.  ‘434 also teaches that the first ultrasound signal has a relatively lower frequency than the second ultrasound signal [paragraph 16].

Claim 10: ‘434 teaches the limitations of claim 2 above.  ‘434 also teaches that piezoelectric transducers can be used to provide a steady resonate frequency of 24 or 28 kHz, and the encoded transducer [reads on “second transducer”] is above to provide a frequency above the resonate frequency [paragraph 16].  Therefore, ‘434 is capable of having a first operation frequency between 20-30 kHz inclusively, and a second operation frequency between 30-50 kHz inclusively.

Claim 12: ‘434 teaches an underwater structure [paragraph 10] comprising: a target surface susceptible to underwater fouling [the exterior of the submarine is susceptible to underwater fouling]; and at least one ultrasonic generator operable to generate electrical energy to drive at least two ultrasonic transducers [paragraph 16], the electrical energy comprising at least two different frequencies including a first operation frequency and a second operation frequency [paragraph 16]; the at least two ultrasonic transducers configured to be mounted to the underwater structure [paragraph 10] and comprising: a first ultrasonic transducer configured to generate a first ultrasound signal from the first operation frequency [paragraphs 9-11 and 16]; and a second ultrasonic transducer configured to generate a second ultrasound signal, different to the first ultrasound signal, from the second operation frequency [paragraphs 9-11 and 16]; wherein the at least one ultrasonic generator is configured to cause the first and second ultrasonic transducers to generate the first and second ultrasound signals substantially simultaneously in order to produce heterodyned frequencies from the first ultrasound signal and the second ultrasound signal [paragraphs 16 and 23].

Claim 13: ‘434 teaches the limitations of claim 12 above.  Regarding the recitation “the at least one ultrasonic generator is configured to cause the first and second ultrasonic transducers to generate the first and second ultrasound signals substantially continuously during a treatment interval”, this recitation is a statement of intended use which does not patentably distinguish over ‘434 since ‘434 meets all the structural elements of the claim and is capable of generating the first and second ultrasound signals substantially continuously during a treatment interval if so desired. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.

Claim 14: ‘434 teaches the limitations of claim 12 above.  ‘434 also teaches that the electronic controller [reads on “ultrasonic generator”] is a single ultrasonic generator which is configured to drive the first ultrasonic transducer and the second ultrasonic transducer [paragraph 16].

Claim 16: ‘434 teaches the limitations of claim 12 above.  ‘434 also teaches that the first ultrasound signal has a relatively lower frequency than the second ultrasound signal [paragraph 16].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Menger et al. (U.S. PGPub 2010/0195434, hereinafter ‘434).
Claim 8: ‘434 teaches the limitations of claim 2 above.  ‘434 discloses the claimed invention except for using two ultrasonic generators wherein each generator drives a respective transducer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the ultrasonic generator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 VI B.


Claim 15: ‘434 teaches the limitations of claim 12 above.  ‘434 discloses the claimed invention except for using two ultrasonic generators wherein each generator drives a respective transducer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the ultrasonic generator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 VI B.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Menger et al. (U.S. PGPub 2010/0195434, hereinafter ‘434) as applied to claims 2 and 12, respectively, above, and further in view of Feine (U.S. Patent 6,503,081, hereinafter ‘081).
Claim 11: ‘434 teaches the limitations of claim 2 above.  ‘434 teaches an electronic controller to control the transducers [paragraph 16], but it does not explicitly teach that the at least one ultrasonic generator is operable to perform a frequency sweep to tune one or both of the first and19633438.13Serial No.: 17/537,978 Response to Restriction RequirementPage 4 of 8second operation frequencies to first and second resonant frequencies of one of the at least two ultrasonic transducers.  However, ‘081 teaches a microprocessor-controlled ultrasonic control apparatus used to sweep a range of operating frequencies and to identify, store, and tune to the resonate frequency which allows for a device to not be limited to a preset or switch selectable frequency [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the electronic controlled system of ‘434 sweep a range of operating frequencies so as to tune to the resonate frequency of the transducers as taught by ‘081 because ‘081 teaches it allows for flexibility of the device because the device does not have to be limited to a preset or switch selectable frequency. 


	Claim 18: ‘434 teaches the limitations of claim 12 above.  ‘434 teaches an electronic controller to control the transducers wherein the first transducer provides a resonant frequency [paragraph 16], but it does not explicitly teach that the at least one ultrasonic generator is operable to perform a frequency sweep to tune one or both of the first and second operation frequencies to first and second resonant frequencies of the first ultrasonic transducer and the second ultrasonic transducer, respectively, and wherein the frequency sweep comprises transmitting electrical signals about a resonant frequency of the first ultrasonic transducer or the second ultrasonic transducer.  However, ‘081 teaches a microprocessor-controlled ultrasonic control apparatus used to sweep a range of operating frequencies and to identify, store, and tune to the resonate frequency which allows for a device to not be limited to a preset or switch selectable frequency [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the electronic controlled system of ‘434 sweep a range of operating frequencies so as to tune to the resonate frequency of the transducers as taught by ‘081 because ‘081 teaches it allows for flexibility of the device because the device does not have to be limited to a preset or switch selectable frequency.  Therefore, the frequency sweep transmits a signal about a resonant frequency of the first transducer. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Menger et al. (U.S. PGPub 2010/0195434, hereinafter ‘434) as applied to claim 12 above, and further in view of Puskas et al. (U.S. PGPub 2011/0083708, hereinafter ‘708).
Claim 17: ‘434 teaches the limitations of claim 12 above.  ‘434 does not teach an alarm module configured to deploy an alert in response to failure of the first ultrasonic transducer or the second ultrasonic transducer.  However, ‘708 teaches a device comprising ultrasonic transducers that includes an alarm mechanism configured to trigger an alert in response to the failure of one of the transducers prompting the repair or replacement of the faulty ultrasonic transducer [paragraphs 25-26].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alarm mechanism as taught by ‘708 in the device of ‘434 with a reasonable expectation of success because ‘708 teaches it will alert in response to the failure of one of the transducers prompting the repair or replacement of the faulty ultrasonic transducer.  By prompting to repair/replace the faulty transducer, it is being ensured that the device can continue to operate as intended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-6, 9-12, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, 11, and 14-18 of U.S. Patent No. 11,186,349. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 1 of the conflicting patent substantially recites claim 2 of the instant application.  Similarly, claim 2 of the conflicting patent substantially recites claim  of the instant application.  Similarly, claim 3 of the conflicting patent substantially recites claim 5 of the instant application.  Similarly, claim 4 of the conflicting patent substantially recites claim 6 of the instant application.  Similarly, claim 7 of the conflicting patent substantially recites claim 9 of the instant application.  Similarly, claim 7 of the conflicting patent substantially recites claim 10 of the instant application.  Similarly, claim 9 of the conflicting patent substantially recites claim 11 of the instant application.  Similarly, claim 11 of the conflicting patent substantially recites claim 12 of the instant application.  Similarly, claim 14 of the conflicting patent substantially recites claim 17 of the instant application.  Similarly, claim 15 of the conflicting patent substantially recites claim 18 of the instant application.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing and acceptance of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Menger et al. (U.S. PGPub 2010/0195434).
Menger teaches an ultrasonic system, the system comprising: at least one ultrasonic generator operable to generate electrical energy to drive at least two ultrasonic transducers, the electrical energy comprising at least two different frequencies including a first operation frequency and a second operation frequency; the at least two ultrasonic transducers configured to be mounted to an underwater structure (reads on “target structure”) and comprising: a first ultrasonic transducer configured to generate a first ultrasound signal from the first operation frequency; and a second ultrasonic transducer configured to generate a second ultrasound signal, different to the first ultrasound signal, from the second operation frequency; wherein the at least one ultrasonic generator is configured to cause the first and second ultrasonic transducers to generate the first and second ultrasound signals substantially simultaneously in order to produce heterodyned frequencies from the first ultrasound signal and the second ultrasound signal. 
Menger teaches that the ultrasonic system is used for seismic surveying [paragraphs 3-4] and states that to further reduce the effects of stray ultrasonic and/or heterodyned seismic signals, transducers can be arrayed with a resonant chamber with sound dampening material on all external surfaces except for the downward-facing surface [paragraph 16].  Menger does not teach that at least one of the first and the second ultrasonic transducers is connected to the target structure via an ultrasonic transfer media.  Therefore, it would not be obvious to connect at least one of the transducers to the target structure via an ultrasonic transfer media because Menger teaches away from this by using sound dampening material on all external surfaces except for the downward-facing surface.  Thus, the art of record fails to teach or suggest an ultrasonic system as in the context of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759